Case 8:20-cv-01193-JSM-CPT Document 11 Filed 07/17/20 Page 1 of 1 PageID 42




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                               CASE No.: 8:20-CV-1193-T-30CPT

RICHARD KUHNAST,
individually and on behalf of all
others similarly situated,                                CLASS ACTION

       Plaintiff,                                         JURY TRIAL DEMANDED

v.

SUNRUN, INC.,

      Defendant.
__________________________________/

       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff Richard Kuhnast, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

 hereby voluntarily dismisses this action. All claims of Plaintiff, individually, are hereby

 dismissed with prejudice.

Date: July 17, 2020.


     Respectfully submitted,

                EISENBAND LAW, P.A.

               /s/ Michael Eisenband
               Michael Eisenband
               Florida Bar No. 94235
               515 E. Las Olas Boulevard, Suite 120
               Ft. Lauderdale, Florida 33301
               Email: MEisenband@Eisenbandlaw.com
               Telephone: 954.533.4092
